Citation Nr: 1338813	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for renal failure, to include as secondary to post-operative residuals of ulcerative colitis.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to post-operative residuals of ulcerative colitis.

3.  Entitlement to service connection for a chronic skin disorder, to include as secondary to post-operative residuals of ulcerative colitis.

4.  Entitlement to an initial rating in excess of 30 percent for post-operative residuals of ulcerative colitis.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in April 2013, which granted a joint motion for partial remand vacating and remanding a September 2012 Board decision as to the issue of a rating in excess of 50 percent for PTSD.  The Court had previously granted a joint motion for partial motion as to this matter in November 2011.  The Board's September 2012 remand of the issues concerning service connection for renal failure and a TDIU were undisturbed by the April 2013 order.  These issue remain on appeal.  The appeal of the PTSD issue arose from an April 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  He testified at a hearing before a decision review officer in April 2009.  Copies of the transcripts of those hearings are of record.  The issues then on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The Board notes that the Veteran's attorney provided additional evidence in support of the appeal in August 2013 and waived RO review of that evidence.  Although it was requested that the Board review the PTSD rating and TDIU issues on appeal without further RO consideration, a review of the available record indicates that the RO has not re-certified the TDIU issue to the Board for appellate review and that VA treatment records pertinent to the PTSD rating issue for the period from March 2010 to January 2013 are not of record.  Therefore, the Board finds appellate review at this time would be premature.  

A review of the record reveals that in correspondence dated in September 2011 the Veteran, in essence, expressed disagreement that a 100 percent rating was not assigned for his service-connected post-operative residuals of ulcerative colitis.  A February 2011 rating decision which effectuated a February 2011 Board decision and established service connection, assigning a 30 percent disability rating.  There is no indication of any subsequent review of the evaluation for this disability.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this rating issue is not shown to have been addressed in a statement of the case, it must be remanded for appropriate development.

The Board also notes that the Veteran's September 2011 correspondence may be construed as raising additional secondary service connection claims for chronic fatigue syndrome and for a chronic skin disorder.  They are not shown by the available record to have been adjudicated by the agency of original jurisdiction.  These claims are found to be inextricably intertwined with the TDIU issue on appeal; therefore, they must be adjudicated prior to appellate review of that issue.

The Court has held that a claim for a TDIU is generally a rating theory and not a separate claim for benefits, but that that bifurcation of a claim is generally a matter within VA discretion.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court held that "[special monthly compensation] benefits are to be accorded when a veteran becomes eligible without need for a separate claim."  In this case, adjudication of all pending secondary service connection and rating claims must be completed for an adequate determination of the TDIU issue.  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

In its April 2013 order the Court, by incorporating the terms of a joint motion for partial remand, found a remand was required for readjudication and additional development concerning entitlement to an initial rating in excess of 30 percent for PTSD.  It was noted that action was required to adequately address PTSD symptomatology, such as suicidal and homicidal ideation, difficulty maintaining personal hygiene, impaired impulse control, irritability and difficulty controlling anger, poor short-term memory, global assessment of functioning (GAF) scores indicative of serious impairment, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  

The Board notes that subsequent to the Court's order the Veteran's attorney submitted additional evidence in support of the appeal including VA treatment records dated from January 2013 to June 2013, a statement dated in August 2013 from the Veteran's spouse, and a July 2013 private vocational consultant report.  The Board notes that the July 2013 report noted the Veteran's entire claims file had been reviewed, but that no specific comments were provided as to the evidence included in the most recent VA treatment records.  It is significant to note that those records include GAF scores in the range from 55 to 60 which appear to be inconsistent with the findings of the July 2013 vocational consultant.  The record also indicates that pertinent VA treatment records may exist for the period from March 2010 to January 2013.  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issues of entitlement to service connection for chronic fatigue syndrome and a chronic skin disorder, to include as secondary to post-operative residuals  of ulcerative colitis.  

2.  Issue a statement of the case as to the issue of entitlement to an initial rating in excess of 30 percent for post-operative residuals of ulcerative colitis.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for appellate review.  The requisite period of time for a response must be allowed.

3.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the PTSD rating issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain all pertinent VA treatment records for the period from March 2010 to January 2013 and for the period from June 6, 2013, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

4.  Following completion of the above, schedule the Veteran for a VA mental disorders examination for an opinion as to the nature and severity of his service-connected PTSD.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  The examiner should acknowledge the pertinent evidence of record and identify all manifest PTSD symptoms with opinions as to whether those symptoms have caused an occupational and social impairment with reduced reliability and productivity; an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or a total occupational and social impairment.  

Opinions should be provided based on examination findings; credible lay evidence; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues properly on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

